internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-111145-99 date date legend trust state x association a association b association c association d federation f l u this is in response to a letter dated date requesting a ruling concerning the exclusion of income of trust from gross_income under sec_115 of the internal_revenue_code trust also has requested a ruling under sec_509 of the code pursuant to section of revproc_99_1 1999_1_irb_6 that ruling will be addressed in a separate response facts trust was created by five organizations affiliated with public school entities in state x to pool health care risks and to provide health care insurance and benefits to public school entities the purpose of trust is to provide health care coverage to various public school entities within state x public school districts intermediate units vocational-technical schools and community colleges the existence of each of these entities is authorized and established by specific provisions under the statutes of state x trust has fourteen trustees appointed as follows six voting trustees are appointed by association a six voting trustees are appointed by association b and federation f as determined by those organizations one non-voting trustee is appointed by association c and one non-voting trustee is appointed by association d all trustees must be affiliated with public schools plr- trust will receive its funds from the contributions of participating employers and will use the funds to purchase and or provide health care benefits for employees and their dependents of public school entities trust anticipates that its start-up expenses will be covered by a one-time grant from a private_foundation described in sec_501 and sec_509 however trust anticipates that its on-going expenses will be funded solely by contributions made by participating employers trust essentially operates for the purposes of establishing and operating an insurance risk_pool the agreement and declaration of the trust provide that no part of the net_earnings inure to the benefit of or are distributable to any trustee officer employee agent or other private individual person group or association net_earnings are used exclusively to acquire and deliver health insurance and health insurance benefits to the organization's permitted participants upon dissolution of trust any remaining assets are distributed to public school entities within state x law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue trust provides health and medical insurance coverage for its members and their dependents all of whom are employed by or affiliated with public school entities recognized under state x law based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code plr-111145-99 under sec_115 of the code income of the trust must accrue to states or their political subdivisions no part of trust's net_earnings inures to the benefit of any private person in addition upon distribution or liquidation trust's remaining assets must be distributed to public school entities thus the income of the company accrues to political subdivisions of states and entities whose income is excludable from gross_income under sec_115 holdin' based on the information and representations submitted by trust we hold that the income of trust is excludable from gross_income under sec_115 except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely assistant chief_counsel financial institutions and products by ble mw kant alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
